Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 1 of 14 PageID #: 49



                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                           AT CLARKSBURG

  JOHN KNOTTS,

        Plaintiff,

  v.                                        CIVIL ACTION NO. 1:18-cv-00185-TSK



  YORBA CAPITAL MANAGEMENT LLC
  and DANIEL PORTILLA,

        Defendants.




                     DECLARATION OF JEFFREY V. MEHALIC

  1.    I make this declaration from personal knowledge, and I am competent to

        testify to the matters stated herein if called upon to do so.

  2.    I am counsel for Plaintiff John Knotts in this action.

  3.    Following the Clerk’s entry of default against Defendants, on February 8,

        2019, Scott R. Cass contacted me on behalf of Defendants to solicit my

        client’s demand for full and complete resolution of this action

  4.    Following several weeks of negotiations between Mr. Cass, then Rick

        Adams and me, the parties agreed that Plaintiff would release his claims

        and dismiss this action with prejudice in exchange for the payment of

        $5,000, which would be paid in two installments of $2,500 each, with the
Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 2 of 14 PageID #: 50



        first payment to be made on or before March 15, 2019 and the second to be

        made on or before April 15, 2019. The fully executed Settlement Agreement

        and Release is attached as Exhibit A.

  5.    Defendants did not make their first payment until March 18, 2019, when

        they sent $1,000 via electronic transfer to my client-trust account. A copy of

        the incoming wire transfer confirmation is attached as Exhibit B.

  6.    On March 19, 2019, I spoke to Mr. Adams and reminded him of Defendants’

        obligations under the parties’ agreement. Mr. Adams acknowledged

        Defendants’ obligations and told me they would pay the balance of $4,000

        as soon as possible.

  7.    On April 29, 2019, Defendants sent another $1,000 via electronic transfer to

        my client-trust account. A copy of the incoming wire transfer confirmation

        is attached as Exhibit B.

  8.    Mr. Adams and I continued to exchange emails in May, and he advised me

        on May 17 that Defendants would pay $1,000 during the week of May 20,

        $1,000 in June, and the final $1,000 in July. A copy of Mr. Adams’ email is

        attached as Exhibit C.

  9.    Defendants did not make any payment during the week of May 20 or at any

        time since, and I have not heard from Mr. Adams since May 23, when he

        had sent me an email in which he assured me that Defendants would pay


                                          2
Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 3 of 14 PageID #: 51
Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 4 of 14 PageID #: 52




       EXHIBIT A
Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 5 of 14 PageID #: 53
Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 6 of 14 PageID #: 54
Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 7 of 14 PageID #: 55
Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 8 of 14 PageID #: 56




       EXHIBIT B
    Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 9 of 14 PageID #: 57




                             Printed from Chase for Business




IOLTA ACCOUNT (...9317) 




Account activity



SHOWING            Incoming wire transfer

Date               Description          Type                                Amount

Apr 29, 2019       FEDWIRE CREDIT       Incoming wire                      $1,000.00
                                        transfer

                   B/O: YORBA
                   CAPITAL
                   MANAGEMENT
                   ANAHEIM, CA
                   92806-5955 REF:
                   CHASE
                   NYC/CTR/BNF=JEF
                   FREY MEHALIC
                   DBA LAW OFFICES
                   OF
                   MORGANTOWN,
                   WV 26
                   5053202
   Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 10 of 14 PageID #: 58

Date             Description          Type                                 Amount

Mar 18, 2019     FEDWIRE CREDIT       Incoming wire                        $1,000.00
                                      transfer

                 B/O: YORBA
                 CAPITAL
                 MANAGEMENT
                 ANAHEIM, CA
                 92806-5955 REF:
                 CHASE
                 NYC/CTR/BNF=JEF
                 FREY MEHALIC
                 DBA LAW OFFICES
                 OF
                 MORGANTOWN,
                 WV 26
                 5053202
Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 11 of 14 PageID #: 59




        EXHIBIT C
    Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 12 of 14 PageID #: 60




Yorba settlement
customersupport@yorbacapital.com                                 Fri, May 17, 2019 at
<customersupport@yorbacapital.com>                                         12:01 PM
To: "Jeffrey V. Mehalic" <jeff@mehaliclaw.com>

  We will be sending $1,000.00 via wire next week, following with $1,000.00 in
  June and concluding in July
Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 13 of 14 PageID #: 61




        EXHIBIT D
    Case 1:18-cv-00185-TSK Document 12-1 Filed 06/11/19 Page 14 of 14 PageID #: 62




Yorba settlement
customersupport@yorbacapital.com                                Thu, May 23, 2019 at
<customersupport@yorbacapital.com>                                          9:14 AM
To: "Jeffrey V. Mehalic" <jeff@mehaliclaw.com>

  Mr. Mehalic,
  Respectfully the week is not over and we intend to follow through with the
  previous e-mail sent May 17th
  Thank you
